


Exhibit 10.82.1

 

Agreement

to Agency Agreement No. KT-355/1208 of December 29, 2008,

hereinafter referred to as the Agency Agreement

 

Moscow

 

Date: December 29, 2008

 

Closed Joint-Stock Company TV DARYAL (OGRN 1027739313205), hereinafter referred
to as the Principal, represented by V.V. Kartashkov, General Director, acting on
the basis of the Articles of Association, on the one part, and

 

Closed Joint-Stock Company Kompaniya TSV (OGRN 5077746859757), hereinafter
referred to as the Agent, represented by S.A. Vasiliev, General Director, acting
on the basis of the Articles of Association, on the other part,

 

hereinafter jointly referred to as the Parties, have signed this Agreement to
the Agency Agreement as follows:

 

Capitalized terms used herein but not otherwise defined herein shall have the
meanings defined in the Agency Agreement.

 

1. For the purpose of fulfilling the assignment stipulated by the terms and
conditions of the Agency Agreement, pursuant to which the Agent undertakes, in
return for fee, to perform at the Principal’s instruction, on its own behalf and
at the Principal’s expense, legal and other acts related to the sale to Clients
of advertising services rendered by the Principal from January 1, 2009, the
Agent shall perform, including, but not limited to, the following activities:

 

1.1.          The Agent shall provide the Principal with access (via Interent,
dial-up or dedicated line connection) to the localized version of the
Computer-Based Television Advertising Placement System containing data on the
placements of the Federal Advertising (hereinafter referred to as the Federal
Advertising TAPS) and shall maintain its proper operation.

 

1.2. The Agent shall provide weekly consultations and submit recommendations as
regards  the programming of the Network Program Block:

 

1.2.1. The Agent shall carry out the analysis of the current Network Program
Block programming schedule:

 

·                                           Analysis of the dynamics of the
total television audience;

·                                           Analysis of the dynamics of the
Network share by the audience;

·                                           Analysis of the dynamics of the
television programs’ viewing time;

·                                           Generation of the Network top-list;

·                                           Identification of the least popular
programs of the Network.

 

1.2.2. The Agent shall carry out the analysis of the prospective Network Program
Block schedule:

 

·                                           Study of prospects of a new Network
Program Block schedule from the point of view of the audience viewing;

·                                           Analysis of prospects of various
options of programs’ relocation;

·                                           Analysis of prospects of
broadcasting films in the Network Program Block.

 

The results of said analysis shall be delivered by the Agent in the form of oral
reports to be presented on a weekly basis at meetings of the Principal’s
employees. If necessary (at the Principal’s written instruction) recommendations
proposed by the Agent shall be documented on paper.

 

1.2.3. The Agent shall analyze the commercial value of new television formats of
the Principal (television programs, feature films, etc.):

 

·                                           Identification of the prospective
target audience;

·                                           Elaboration of recommendations for
identifying the most effective arrangement in the Network Program Block.

 

The results of said analysis shall be delivered by the Agent when requested at
informational meetings of the Principal’s employees. If necessary (at the
Principal’s written instruction) recommendations proposed by the Agent shall be
executed on paper.

 

1.3.          The Agent shall plan the broadcast schedule of the Federal
Advertising blocks in the Network Program Block.

 

1.4.          The Agent shall determine if it is possible to broadcast social
Federal Advertising in the Network Program Blocks not booked for commercial
advertising; the Agent shall determine if it is

 

--------------------------------------------------------------------------------


 

possible to relocate commercial advertising blocks so that the Principal may
broadcast social advertising.

 

1.5.  For the purpose of generating quotations for Clients with respect to
Clients’ advertising placement orders as well as for the purpose of planning and
optimizing advertising campaigns in the Network Program Blocks the Agent shall
calculate the forecast share of the audience of programs and advertising blocks
and analyze its actual values. The Agent shall also estimate forecast data on
the total television audience volume.

 

1.6. For the purpose of generating quotations for Clients to enable the latter
to order advertising services the Agent shall arrange the Federal Advertising
TAPS as follows:

 

1.6.1. Transfer information from the Network Program Block schedule received
from the Principal on paper (and/or in electronic form) to the Federal
Advertising TAPS.

 

1.6.2. Currently update the information stored earlier based on the information
on changes in the Network Program Block schedule received from the Principal.

 

1.6.3. Plan and optimize on a current basis in the Federal Advertising TAPS
advertising campaigns in the Network Program Block:

 

·  Conduct media planning (preparation of the Federal Advertising placement
schedules);

·  Review, adjust and update Federal Advertising placement schedules delivered
by third parties (advertisers or other parties representing advertisers under
corresponding agreements) and store the final data in the Federal Advertising
TAPS;

·  Currently update the advertising placement schedules earlier stored into the
Federal Advertising TAPS.

 

1.6.4. Compile and update on a continuous basis in the Federal Advertising TAPS
a catalogue listing names of: advertisers (including advertising agencies
representing advertisers’ interests), goods, commercials, as well as compile and
update a separate catalogue listing advertising and informational materials
stored in the archive (hereinafter referred to as catalogues).

 

1.6.5. Edit in the Federal Advertising TAPS the Network telemetry data against
those of the Independent Monitoring Company (bring the Network Program Block
schedule in line with the actual Network Program Block broadcast time: adjust
the broadcast time of programs, advertising blocks, etc.).

 

1.7. The Agent shall check if the information contained in the Federal
advertising and informational materials broadcast within corresponding
advertising blocks is consistent with the Network creative concept.

 

1.8. The Agent shall regulate the Federal Advertising volumes, including based
on the advertiser and the advertised product.

 

1.9. The Agent shall adapt advertising and informational materials accepted to
be broadcast under transactions conducted by the Agent.

 

1.10. The Agent shall generate a digital archive of the Federal Advertising and
ensure the integrity of advertising materials in electronic format during one
year after the corresponding advertising material is broadcast. At a special
instruction of the Principal particular advertising materials can be stored in
the archive for a longer period of time.

 

If necessary, the Agent shall be required to provide the Principal with any
advertising material.

 

1.11. The Agent shall check if the contents of advertising materials under
transactions conducted by the Agent are compliant with effective Russian law.

 

1.12. The Agent shall deliver video tapes with recorded advertisements to the
Principal’s address (at: 2nd floor “Viedoteca”, Bldg. 1, 16 Dokukina Street,
Moscow). If necessary, within two days upon receipt (by telephone and/or fax) of
the Principal’s request, the Agent shall deliver advertising materials to the
Principal’s address anew (at: 2nd floor “Viedoteca”, Bldg. 1, 16 Dokukina
Street, Moscow).

 

1.13.  The Agent shall provide data required for generating edit lists of the
advertising schedules for broadcasting Federal Advertising in the Network
Program Block.

 

1.14. The Agent shall provide data required for generating broadcast statements
containing information about placements of Federal Advertising, as regards all
advertising campaigns broadcast in the Network Program Block, taking into accout
data of the Independent Monitoring Company.

 

1.15. Organize and handle operations related to the resolution of claims and
disputes under agreements signed with Clients that failed to complete
transactions, after analyzing circumstances under which the Principal’s services
failed to be paid for (the total term for the provision of services under Client
Agreements, the outstanding payment period, the Client’s creditworthiness and
other factors that

 

2

--------------------------------------------------------------------------------


 

can delay the Client’s payment for the advertising services), including
procedural assistance if said operations are carried out by the Principal’s
subdivisions.

 

1.16. The Agent shall receive from Clients, register, systematize and deliver in
electronic form and on paper, in a format adapted for further use by the
Principal, information about music authors, texts and videos used in commercials
broadcast in the Network Program Block under transactions conducted by the
Agent.

 

2. For the purpose of performing the acts/actions specified in Paragraph 1 of
this Agreement the Agent may bring in third parties, in which case the Agent
shall remain liable to the Principal for any actions of said third parties;
costs related to the payment of third party services shall be paid for as per
Paragraph 3 of this Agreement.

 

3. The Parties hereby agree that the agency fee payable by the Principal to the
Agent pursuant to the terms and conditions of the Agency Agreement,  amounting
to 12% of the Principal’s actual gross revenue, shall fully cover the Agent’s
costs incurred in connection with performing the activities specified in
Paragraph 1 of this Agreement, including any other reasonable and commercially
expedient expenses incurred by the Agent when the latter executes the
Principal’s assignment under the Agency Agreement; said costs and expenses shall
not be subject to be reimbursed by the Principal on a separate basis.

 

The Parties may agree on special reimbursement of expenses that are not included
into ordinary expenses (expenses incurred by the Agent when conducting its
ordinary business as defined in the previous passage of this paragraph) that can
be incurred, however, by the Agent in special (extraordinary) cases and
situations when the Agent conducts its business as the Agent under the Agency
Agreement, provided that said expenses have been agreed upon by the Parties
beforehand (prior to the moment said expenses are incurred) and confirmed by the
Agent’s reasonable (supplied with corresponding documents) request.

 

4. This Agreement has been executed and signed in two counterparts of equal
legal effect, one for each Party.

 

5. This Agreement shall come into effect upon its signing and shall constitute
an integral part of the Agency Agreement.

 

Signatures and Seals of the Parties:

 

Principal:

 

Agent:

 

 

 

 

 

 

/s/ V.V. Kartashkov

 

/s/ S.A. Vasiliev

(V.V. Kartashkov) L.S.

 

(S.A. Vasiliev) L.S.

 

3

--------------------------------------------------------------------------------
